I dissent.
The concurring opinion of Judge Campbell gives the construction to the indemnity agreement with which I am in accord, but I differ with the result he reaches. The employee, Boyles, was injured by the malfunctioning of equipment owned by the railway and furnished not to Boyles, but to Werner for use in complying with its contract with the railway. Then Werner, as employer, furnishes to Boyles this equipment which functions improperly causing injury. The indemnity agreement appears to be designed to protect the railway from having to prove negligence of Werner if the injury was caused by any act or omission of Werner. There is room for a difference of opinion concerning whether the injury was “caused by or resulting from any acts or omissions, negligent of otherwise, of contractor (Werner).” The defendant’s motion for summary judgment was improvidently granted. I would award a new trial.